Citation Nr: 0028057	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected recurrent dislocation of right shoulder, post-
operative, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated January 13, 2000, which vacated 
a December 1998 Board decision and remanded the case for 
further development.  The case arose from a May 1995 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Nashville, Tennessee.  


REMAND

As noted above, the Court in its January 2000 order granted a 
motion to vacate and remand the issue on appeal.  The motion 
for remand noted the December 1998 Board decision, in 
essence, failed to adequately consider the provisions of 
38 C.F.R. §§ 4.40, 4.45(c)-(f) in light of the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the 
Board finds additional development is required.

The Board notes the veteran's claim for a higher evaluation 
is well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
evaluation.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The Court has also held that the burden was upon VA to 
demonstrate that notice of a scheduled VA medical examination 
was sent to the claimant's last address of record and that 
the claimant lacked adequate reason or good cause for failing 
to report.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see 
also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  
Therefore, the Board finds the veteran should be afforded an 
opportunity to attend a VA examination, with the 
understanding that failure to report for the examination 
without good cause shall result in the denial of his 
increased rating claim.  See 38 C.F.R. § 3.655 (1999).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected right 
shoulder disability, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected right shoulder disability.  The 
claims file and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination.  All The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including x-ray examination and range of 
motion studies.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

3.  The RO should review the claims file 
to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  If the veteran is adequately 
notified of a scheduled VA examination 
but without good cause fails to report, 
the RO should adjudicate the claim under 
the provisions of 38 C.F.R. § 3.655 
(1999).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


